Name: Decision No 3/74 of the EEC-Austria Joint Committee amending the Appendices to the Agreement (loading lists)
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-02-28

 Avis juridique important|21974D0228(03)Decision No 3/74 of the EEC-Austria Joint Committee amending the Appendices to the Agreement (loading lists) Official Journal L 058 , 28/02/1974 P. 0034DECISION No 3/74 OF THE JOINT COMMITTEE amending the Appendices to the Agreement (loading lists)THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit, signed in Brussels on 30 November 1972, and in particular Article 16 (3) (a) thereof; Whereas on 1 July 1973 the rules on Community transit as shown in the Appendices of the said Agreement were amended so that loading lists may be used, subject to certain conditions, as the descriptive part of Community transit declarations; Whereas the provisions relating to the use of loading lists will also affect the trade with Austria and accordingly must be taken into account in the Agreement, HAS DECIDED: Article 1 The Regulation annexed to this Decision shall be added as Appendix II A to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit. Article 2 For transactions of a kind covered by Article 4 (2) of the Regulation in the Annex to this Decision but which begin in Austria a reference to the serial numbers of the loading lists, relating to goods referred to in Article 1 (3) of Regulation (EEC) No 542/69 shall be inserted in the 'Description of goods' box on the International Consignment Note or on the International Express Parcels Consignment Note. Done at Brussels, 1 January 1974. For the Joint CommitteeThe PresidentK.PINGELthe SecretariesH.DIEZLERK.FUCHS ANNEX APPENDIX II A Regulation on the use of loading lists as the descriptive part of Community transit declarations - (EEC) No 1461/73 of 16 May 1973 - Article 1 1. When a Community transit declaration is issued for a load comprising more than two lots of goods, the particulars of the goods may be furnished on one or more loading lists instead of being given in boxes 30, 31, 35, 36 and 37 of form T1, accompanied by one or more forms T1 bis, or of form T2, accompanied by one or more forms T2 bis. When loading lists are used, the boxes in question on forms T1 or T2 shall be crossed out and the forms need not be accompanied by forms T1 bis or T2 bis. 2. 'Loading list' means any commercial document which complies with the conditions of Articles 2 and 3 of this Regulation. 3. The loading list shall be produced in the same number of copies as the form T1 or T2 to which it relates; it shall be signed by the person signing the form T1 or T2. 4. When several lists accompany the same form T1 or T2, each must bear a serial number allotted by the principal; the number of accompanying lists must be shown in box 4 of the form. 5. A declaration on a form T1 or T2 accompanied by one or more loading lists complying with the conditions of this Regulation shall be, as appropriate, a T1 or T2 declaration. 6. When the declaration is registered, the loading list must be marked with the same register number as the form T1 or T2 to which it relates. This number must be complemented by the name of the issuing office either by a stamp or by hand. In the latter case the office name must be complemented by the office stamp. The signature of the customs officer at the office of registration is optional. Article 2 1. The loading list shall be completed on a form based on the specimen in the Annex. The form must include: (a) the heading 'loading list'; (b) a box, 70Ã 55 mm in height, divided into a top part 70Ã 15 mm, intended for the reference to the document T1 or T2 to which the loading list refers and a lower part 70Ã 40 mm for the references referred to in Article 1 (6). c) columns, in the following order and headed as shown: - Serial No. - 30. Number, kind, marks and numbers of packages. - 31. Description of goods. - 35. Country of consignment. - 36. Gross weight (kg). - Reserved for customs. The width of the columns may be adapted as necessary except that the width of the column headed 'Reserved for customs' shall be not less than 30 mm. Spaces not reserved for a particular purpose under (a) to (c) above may also be used. 2. The paper used shall be dressed for writing purposes and weigh not less than 40 g/m ². It must be sufficiently opaque for any commercial details which may eventually appear on the back not to affect the legibility of the information on the front. It must be sufficiently strong to ensure that under normal handling it will not tear or crumple. 3. The size of the form shall be 210Ã 297 mm, a maximum tolerance of minus 5 or plus 8 mm being allowed for the length. Article 3 1. Only the front of the form may be used as a loading list. 2. The form shall be printed and completed in one of the official languages of the Community to be designated by the competent authorities of the Member State in which the Community transit operation begins. The competent authorities of a Member State concerned in the Community transit operation may require a translation into the official language or one of the official languages of that Member State. 3. The form shall be completed in typescript or in legible hand writing; in the latter case it shall be completed in ink and in print. It must contain no erasures or alterations. Amendments shall be made by striking out the incorrect particulars and adding those required. All amendments must be initialled by the responsible person and counter-initialled by the customs. 4. Each item shown on the loading list must be preceded by a serial number and, where appropriate, followed by any special reference required by Community regulations in particular in regard to the common agricultural policy. A horizontal line must be drawn after the last entry and the remaining unused spaces barred so that any subsequent addition is impossible. Article 4 1. When Regulation (EEC) No 304/71 on the simplification of Community transit procedures for goods carried by railways is applied, the provisions of Articles 2 and 3 of the present Regulation shall apply to the loading lists which accompany the International Consignment Note or the International Express Parcels Consignment Note. In this case the number of the accompanying lists shall be shown, as appropriate, in box 32 of the Consignment Note or in the box 'Documents attached for customs clearance and other formalities' of the Express Parcels Consignement Note. In addition the loading lists must include, as appropriate, the control label number of the accompanying International Consignment Note or in the case of the Express Parcels Consignment Note, the name of the station and the date on which the Consignment Note was accepted. 2. For transactions beginning within the Community comprising at the same time goods referred to in Article 1 (2) and in Article 1 (3) of Regulation (EEC) No 542/69 separate loading lists shall be used and the serial numbers of the loading lists relating to the goods referred to in Article 1 (2) of that Regulation inserted in the 'Description of goods' box on the International Consignment Note or, where appropriate, the International Express Parcels Note. Article 5 1. The provisions of this Regulation in no way affect these obligations which concern the formalities for exporting, re-exporting, importing and re-importing or the forms used in connection therewith. 2. This Regulation shall apply without prejudice to the application of the provisions of Commission Regulation (EEC) No 1226/71 of 11 June 1971, on reducing the formalities to be carried out at offices of departure and destination in respect of goods transported under Community transit procedures. ANNEX LOADING LIST >TABLE>